Citation Nr: 0638980	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of histiocytic lymphomas of the stomach (non-
Hodgkin's lymphoma), status post Billroth I antrecomy with 
vagotomy procedure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel





INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1966.  

This appeal arises from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which granted service connection for 
residuals of histiocytic lymphoma of the stomach, a form of 
non-Hodgkin's lymphoma.  A noncompensable rating was 
assigned.  

Subsequently in a January 2003 rating decision, the RO 
assigned an initial 20 percent rating for residuals of 
histiocytic lymphoma.  

The Board of Veterans' Appeals (Board) remanded the claim for 
a higher initial rating in November 2004.  The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") in Stegall v. West, 11  Vet. App. 268 (1998) held 
that a remand by the Board confers on the veteran as a matter 
of law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  After reviewing the claims folder 
the Board has determined VA has not complied with the remand 
orders for reasons which are set out below.  

The veteran's representative in the October 2006 informal 
hearing presentation raised claims for an earlier effective 
date for service connection for the residuals of gastric 
resection for treatment of non-Hodgkin's lymphoma and whether 
there is clear and unmistakable error in a May 1982 rating 
decision.  Those issues have not been adjudicated by the RO.  
They are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Absent recurrence or metastasis which is not shown here, non-
Hodgkin's lymphoma is evaluated based on its residuals.  
Therefore, when the case was last before the Board, the 
matter was remanded to have the RO consider whether 
impairment from a pulmonary embolism (thought by a VA 
physician to be secondary to non-Hodgkin's lymphoma), should 
be considered when assigning a disability evaluation.  
Similarly, the RO was asked to consider the criteria for 
evaluating scars in rating the disability, since earlier 
surgery left what the veteran described as extensive 
scarring.  The purpose of this was to avoid a piece-meal 
adjudication of the veteran's claim.  Since then, the veteran 
has raised the question of whether current lower extremity 
impairment is secondary to his non-Hodgkin's lymphoma and its 
surgical treatment.  

While in remand status, the RO confirmed the 20 percent 
evaluation in effect for the gastrointestinal complaints 
associated with the veteran's non-Hodgkin's lymphoma surgery, 
but no action appears to have been taken to consider/evaluate 
any other residuals as the Board had previously requested.  
Given that, and the identification of yet another potential 
residual of the disability at issue, it will be necessary to 
Remand the case again.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request that the veteran 
identify the medical provider who first 
diagnosed and treated him for a pulmonary 
embolism in July or August 1980.  The VA 
records note treatment at Baptist 
Memorial Hospital.  If the veteran 
responds and informs VA of the complete 
name and address of such medical 
provider, with any necessary 
authorization from the veteran, the VA 
should attempt to obtain copies those 
records.  

2.  VA should request the veteran to 
identify all health care providers who 
have treated him since December 2004 for 
any residuals of his service-connected 
histiocytic lymphoma.  With any necessary 
authorization from the veteran, the VA 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  

3.  Upon completion of the above, to the 
extent possible, the file should be 
provided to the physician who examined 
the veteran on April 21, 2005 for VA 
purposes, and after re-familiarizing 
herself with the veteran's history, she 
should be asked to accomplish the 
following:

        (a) identify all residuals of the 
veteran's service-connected histiocytic 
lymphoma.  In particular, she should be 
asked to opine whether it is at least as 
likely as not (50 percent probability) 
that the pulmonary embolism diagnosed in 
1980 was causally related to the 
veteran's service-connected histiocytic 
lymphoma.  

        (b) opine whether it is at least as 
likely as not (50 percent probability) 
the veteran's current lower extremity 
swelling and pain is a residual of 
treatment for a pulmonary embolism, 
including IVC filter placement; and/or 
whether it is at least as likely as not 
(50 percent probability) any current 
lower extremity swelling and pain is a 
residual of histiocytic lymphoma, 
including as due to gastric surgery.  

        (c) address/identify the symptoms 
characteristic of a circulatory 
disturbance caused by postgastrectomy 
syndrome, and whether the medical 
evidence demonstrates the veteran has 
symptoms of circulatory disturbance 
related to his residuals of gastric 
surgery.  

        (d) provide a rationale for any 
opinion expressed.  If the evidence is 
insufficient to provide a basis for a 
requested opinion, that should be 
indicated in the report.  
        
If additional examination of the veteran 
or testing is required, that should be 
arranged.  If the physician who conducted 
the April 2005 VA examination is 
unavailable, the matter should be 
referred to another to provide the 
requested information.  

4.  Thereafter, a rating action should be 
prepared that identifies and assigns a 
disability evaluation for every current 
residual of the veteran's non-Hodgkin's 
lymphoma.  If the veteran remains 
dissatisfied with the result, a 
supplemental statement of the case should 
be prepared, and after appropriate time 
for response, the matter should be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


